DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1, 3, 5-6, 8-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method for performing in situ repairs of internal components of a gas turbine engine, the method comprising: inserting a repair tool having an agitator within an interior of a gas turbine engine, the repair tool including a tip end positioned within the interior of the gas turbine engine and at least one exterior end positioned outside the gas turbine engine, the agitator including an actuator operatively coupled to a spring extending between a first end and a second end, the agitator further including a plunger attached to the second end of the spring, the actuator is operatively coupled to the first end of the spring; positioning the tip end of the repair tool adjacent to a defect of an internal component of the gas turbine engine, the defect defining a fillable volume along a portion of the internal component; intermixing two or more constituents of a repair agent including a resin and a hardener within the repair tool at a mixing location positioned within the interior of the gas turbine engine; and expelling the repair agent from the tip end of the repair tool such 
Also, none of prior art of the record discloses, teaches, and/or suggests a system for performing in situ repairs of internal components of a gas turbine engine, the system comprising: an internal component installed within a gas turbine engine, the internal component including a defect defining a fillable volume; a repair tool extending lengthwise between a tip end configured to be positioned within the gas turbine engine adjacent to the defect of the internal component and an exterior end positioned outside the gas turbine engine, the repair tool including a mixing chamber that defines a mixing location within the gas turbine engine, the mixing chamber including two or more constituents of a repair agent contained therein, the repair tool further including an agitator positioned within the mixing chamber that is configured to intermix the two or more constituents of the repair agent including a resin and a hardener within the mixing chamber, the agitator including an actuator operatively coupled to a spring extending between a first end and a second end, the agitator further including a plunger attached to the second end of the spring, and the actuator is operatively coupled to the first end of the spring, wherein the repair tool is configured to expel the repair agent from the tip end of the repair tool such that the fillable volume is at least partially filled with the repair agent as claimed in claim 5.
the agitator including an actuator operatively coupled to a spring extending between a first end and a second end, the agitator further including a plunger attached to the second end of the spring, and the actuator is operatively coupled to the first end of the spring, wherein the repair tool is configured to expel the repair agent from the tip end of the repair tool such that the fillable volume is at least partially filled with the repair agent as claimed in claim 12.

The closest prior art of the record (KITTLESON et al.; US 2015/0174838 A1; as cited in IDS) disclose a method for performing in situ repairs of internal component of a gas turbine engine, the method comprising: inserting a repair tool 120 within an interior of the gas turbine engine 15, the repair tool including a tip end 125 positioned within the interior of the gas turbine engine 15 and at least one exterior end positioned outside the gas turbine engine (…the support arm 110 can comprise any mechanical support system that allows for the deposition tool 120 to be traversed to a turbine engine component without disassembly of the turbine case (i.e. in situ; p.4, paragraph 0047; …the turbine component patch deliver system 100 may facilitate the delivery to the turbine component patch material 50 to any void 5 of a turbine engine component 15 from a remote distance of an operator…this may help repair; p.4, paragraph 0045); positioning the tip end of the repair tool adjacent to a defect of an internal component of the gas turbine engine 15, the defect defining a fillable volume (void 5) along a portion of the internal component; intermixing two or more constituents of a repair agent (…the deposition tool 120 can generally comprises a reservoir 121 and a dispenser 122.  The reservoir 121 can be configured to house the turbine component patch material 50.  The reservoir 121 may comprise an agitator configured to mix the turbine component patch material 50 while it is in the reservoir 121; p.5, paragraph 0050; …environmentally resistant patch 50 can generally comprises one or more rare earth silicate to achieve the necessary function properties suitable for patching; p.3, paragraph 0030; mixture of coarse, medium, and/or fine particles…; p.3, paragraph 0033; …resistant patch 50 comprising …fused silica powder, disilicate powder, iron oxide, alumina; binder; water; p4. Paragraph 0039 …the turbine component patch material 50 including the environmentally resistant patch disclosed herein; p.4, paragraph 0045) within the repair tool (deposition tool 120) at a mixing location (reservoir 121) positioned within the interior of the gas turbine engine 15; and expelling the repair agent 50 from the tip end 125 of the repair tool such that the fillable volume (void 5) is at least partially filled with the repair agent (…the dispenser 122 can configured to dispense the turbine component patch material 50 from the reservoir 121 onto the surface 16 (and/or void 5) of the turbine component 15, such through a tip 125; p.5, paragraph 0050; …the reservoir 121 may be brought into close proximity with the turbine component 15 such that the turbine component patch material 50 is brought into contact with the surface 16 (and/or void 5) of the turbine component 15 and transferred thereon; p.5, paragraph 0052).
Also, the closest prior art of the record (GOLTENBOTH et al.; US 8,205,862 B2; as cited in IDS) disclose a device for mixing water and gas for drinking purposes including mixing of water and gas, in which a water supply and a gas supply end.  The mixing includes a turbulence generator, having a housing containing a mixture of water and gas and a plunder with two frontal faces.  The plunger and the housing can be moved relative to each other in an oscillating manner (abstract).  The mixing section 2b leads into the turbulence generator 2a.  In the turbulence generator 2a, in the water/gas mixture which is introduced via the mixing section 2b, the introduced mechanical oscillations generate a turbulent flow which very finely distributes the gas in the water and thus provides for a good dissolution of the gas in the water.  The turbulence generator 2a includes a housing 10 in which a plunger 11 is arranged.  The housing 10 and the plunger 11 can be oscillated relative to one another, the plunger 11 performing an oscillating movement in the housing 10 (column 2, lines 50-60); The plunger 11 can be reciprocated in the direction of the longitudinal axis 10’ along the double arrow A.  The plunger 11 is spring borne inside the housing 10.  The plunger 11 is borne by a first spring 14 and another spring 15 (column 3, lines 4-15).  To generate the oscillating relative movement between the housing 10 and the plunger 11, a drive means 20 is provided which includes an electromagnet (actuator as claimed*) in the form of magnet coil extending around the housing 10 and on which an alternating voltage acts.  The plunger is oscillating at this frequency.  Alternatively, the movement can also be provided by an applied water pressure.  In this case, the rotating motion of a rotor driven by the water/gas mixture has to be converted into the oscillating linear movement of the plunger (column 3, lines 38-47) (figures 1-2).
Further, the closest prior art of the record (BAGAOISAN et al.; US 2004/0267193 A1; as cited in IDS) discloses an auto-injector assembly being coupled to the plunger apparatus, and includes a spring mechanism locked in an inactive condition and an actuator activatable to release the spring mechanism, whereupon the spring mechanism automatically advances the plunger assembly towards the distal position to inject the components form the barrels (abstract; see figures 19A-19C; p.15-16, paragraphs 0167-0172).
However, BAGAOISAN et al. is not combinable with GOLTENBOTH et al. reference since the plunger acted via actuator via spring is not used for mixing the constituents in the chamber but it is designed to deliver the constituent into the outlet.
Thus, it fails to disclose the agitator including an actuator operatively coupled to a spring extending between a first end and a second end, the agitator further including a plunger attached to the second end of the spring, the actuator is operatively coupled to the first end of the spring as claimed in claims 1, 5, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
3/8/2022